Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On April 26, 2010 (the “Closing Date”),GSE Systems, Inc. (“GSE” or the “Company”), through its wholly owned subsidiary GSE Systems, Ltd., completed the acquisition of all outstanding common stock of TAS Holdings Ltd. (“TAS”).The purchase price for the common stock of TAS is equal to (i) the Consolidated Net Asset Value of TAS as of March 31, 2010, approximately $592,000, and (ii) four times the adjusted consolidated pre-tax income of TAS for the year ended September 30, 2009, approximately $1.7 million, for a total of approximately $2.3 million. On the Closing Date, TAS entered into a sale and leaseback agreement with the former TAS Shareholders.Under the terms of the agreement, the former TAS Shareholders purchased the building occupied by TAS for approximately $370,000 in cash, which was paid on the Closing Date, and TAS entered into a five-year lease for approximately $31,000 per year, payable in equal monthly installments.TAS may terminate the lease after April 26, 2013 upon six months’ written notice. The following unaudited pro forma condensed consolidated financial statements have been derived by the application of pro forma adjustments to our historical consolidated financial statements.At the time of the acquisition, GSE and TAS had different fiscal year ends.The unaudited pro forma condensed consolidated balance sheet as of March 31, 2010 is presented as if the acquisition had occurred on March31, 2010. The unaudited pro forma condensed consolidated income statements for the year ended December31, 2009 and the twelve months ended September 30, 2009 for GSE and TAS, respectively, and the three months ended March31, 2010 and December 31, 2009 for GSE and TAS, respectively, is presented as if the acquisition had occurred on January1, 2009.The historical unaudited financial information for TAS has been adjusted to reflect certain reclassifications to conform to the Company’s financial statement presentation.The unaudited pro forma condensed consolidated financial statements do not purport to represent what our results of operations or financial position would have been as if the transaction had occurred on the dates indicated and are not intended to project our results of operations or financial position for any future period or date. All historical TAS financial data included in the pro forma condensed consolidated financial statements are presented in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). We believe there to be no significant differences between the IFRS financial data presented and accounting principles generally accepted in the United States.For purposes of the following unaudited pro forma condensed consolidated financial statements, the TAS balance sheet as of March 31, 2010 has been converted at an exchange rate of $1.51/£1, the TAS income statement for the twelve months ended September30, 2009 has been converted at an average exchange rate of $1.54/£1 and the TAS income statement for the three months ended December31, 2009 has been converted at an average exchange rate of $1.56/£1. The unaudited pro forma adjustments are based on estimates, available information and certain assumptions that we believe are reasonable. The pro forma adjustments and primary assumptions are described in the accompanying notes. The unaudited pro forma condensed consolidated financial statements and the related notes should be read in conjunction with thehistorical consolidated financial statements and the related notes of TAS included in Exhibit 99.1of this Current Report on Form 8-K/A and the historical financial statements and accompanying notes of GSE included in our Forms 10-K and 10-Q for the year ended December 31, 2009 and the three months ended March 31, 2010, respectively. GSE SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2010 (in thousands, except share data) Pro Forma Historical GSE Historical TAS Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ ) (a) $ (b) Restricted cash - Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net ) (b) Software development costs, net - Goodwill - (c) Other intangible assets, net - - (c) Long-term restricted cash - Other assets - Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Accrued compensation and payroll taxes 11 Billings in excess of revenue earned - Accrued warranty - Other current liabilities 99 - 99 Total current liabilities Other liabilities - (d) Total liabilities Total stockholders' equity ) (e) (f) Total liabilities and stockholders' equity $ $ $ Seeaccompanying notes to unaudited proforma condensed consolidated financial statements. GSE SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Historical GSE Historical TAS Year Ended 12 Months Ended Pro Forma 12/31/2009 9/30/2009 Adjustments Pro Forma Contract revenue $ $ $ Cost of revenue Gross profit Operating expenses Selling, general and administrative 31 (i) ESA related charges - Depreciation and amoritization 77 (g) Total operating expenses Operating income Interest income (expense), net 56 ) 31 (h) 56 ESA related charges ) - ) Gainon derivative instruments - Other expense, net ) - ) Incomebefore income taxes Provision for income taxes 59 ) (j) Net income (loss) $ ) $ $ ) Basicloss per common share $ ) $ ) Dilutedloss per common share $ ) $ ) Weighted average number of common shares outstanding: Basic (f) Diluted (f) Seeaccompanying notes to unaudited proforma condensed consolidated financial statements. GSE SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Historical GSE Historical TAS 3 Months Ended 3 Months Ended Pro Forma 3/31/2010 12/31/2009 Adjustments Pro Forma Contract revenue Cost of revenue Gross profit Operating expenses: Selling, general and administrative 8 (i) Depreciation 24 25 (g) Total operating expenses Operating income 62 Interestexpense, net 8 (h) Loss on derivative instruments - Otherexpense, net 19 - 19 Income before income taxes 54 Provision (benefit) for income taxes 12 (k) Net income $42 Basic income per common share $- Diluted income per common share $- - Weighted average number of common shares outstanding: Basic (f) Diluted (f) Seeaccompanying notes to unaudited proforma condensed consolidated financial statements. NOTES TO UNAUDITED PROFORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Adjustments to the unaudited pro forma condensed consolidated balance sheet as of March 31, 2010 and income statements for the year ended December 31, 2009 and the twelve months ended September 30, 2009 for GSE and TAS, respectively, and the three months ended March 31, 2010 and December 31, 2009, for GSE and TAS, respectively, are presented below: (a) Adjustment to reflect the cash payment of $492,000 to the former TAS shareholders as part of the acquisition. (b) Adjustment to reflect the former TAS shareholder’s purchase of the TAS office building for $370,000 in connection with the sale leaseback transaction as part of the acquisition. (c) Adjustment to record $1.0 million of goodwill and $722,000 of other intangible assets resulting from the acquisition. (d) Adjustment to record the remaining payments of $1.1 million due to the TAS shareholders resulting from the acquisition. (e) Adjustment to eliminate stockholders’ equity from TAS’s historical balance sheet. (f) Adjustment to reflect the issuance of approximately 123,000 shares of GSE’s common stock valued at $676,000 in connection with the acquisition. (g) Adjustment reflects amortization expense of $149,000 and $25,000 for the twelve months ended September 30, 2009 and the three months ended December 31, 2009, respectively, attributable to amortizable intangibles acquired as a result of the acquisition. (h) Adjustment reflects the elimination of mortgage interest expenseof $31,000 and $8,000 for the TAS office building for the twelve months ended September 30, 2009and three months ended December 31, 2009, respectively. (i) Adjustment reflects the yearly rent expense of $31,000 and $8,000 for the twelve months ended September 30, 2009 and three months ended December 31, 2009, respectively, in connection with the sale leaseback transaction of the TAS office building as part of the acquisition. (j) Adjustment to reflect the effect on the tax provision for the consolidation of GSE Systems Ltd. for the year ended December 31, 2009 and TAS for the twelve months ended September 30, 2009. (k) Adjustment to reflect the effect on the tax provision for the consolidation of GSE Systems Ltd. for the three months ended March 31, 2010and TAS for the three months ended December 31, 2009.
